ON MOTION
NEWMAN, Circuit Judge.

ORDER

The Office of Personnel Management moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Michelle A. Offredo’s petition for review for lack of jurisdiction. Offredo has not responded.
The Merit Systems Protection Board affirmed OPM’s disallowance of Offredo’s application for disability benefits. OPM argues that review by this court is precluded because Offredo is only challenging only the factual determination that she did not show that she is disabled for purposes of receiving disability benefits.
Although we generally have subject matter jurisdiction over a petition for review of a Board affirmance of an OPM disability benefit denial, our review is limited by statute. Offredo fails to raise any contentions within this court’s review jurisdiction. In her petition for review, Offredo states, “I believe many facts have been *889overlooked.” In her informal brief, Offredo repeats that “many medical facts have been overlooked.” Pursuant to Lindahl v. Office of Personnel Management, 470 U.S. 768, 105 S.Ct. 1620, 84 L.Ed.2d 674 (1985), this court has no jurisdiction to review factual issues. See Lindahl, 470 U.S. at 791 (“the factual underpinnings of [5 U.S.C.] § 8347 disability determinations may not be judicially reviewed”); Anthony v. Office of Personnel Management, 58 F.3d 620, 626 (Fed.Cir.1995) (holding this court’s review of disability determinations limited to deciding whether “there has been a substantial departure from important procedural rights” or error of law; and precluded as to factual underpinnings). Thus, this court does not have jurisdiction to review the Board’s disability determination.
Accordingly,
IT IS ORDERED THAT:
(1) OPM’s motion to waive Fed. Cir. R. 27(f) is granted.
(2) OPM’s motion to dismiss is granted.
(3) Each side shall bear its own costs.